DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-14 and 18-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Johannsen et al. (US 10,676,143 B2).
Regarding claims 1, 9 and 18, Johannsen et al. disclose a ground-engaging track [108] (see Fig 1 and Fig 4) comprising: a track chain [112] with a plurality of track links [116] coupled end-to-end and including a plurality of standard links and a master link [200]. 
The master link comprises: a first half link [204] including a first link strap having a first transverse bore [218] formed therein, and a first clamping surface [220] forming a first tooth set [222], an ascending slope [282] extending between the first tooth set and a shoe side of the first half link, and a descending slope [282] extending between the first tooth set and a rail side of the first half link; a second half link [204'] including a second link strap having a second transverse bore [218'] formed therein, and a second clamping surface [220] forming a second tooth set [248], an ascending slope [282] extending between the second tooth set and a shoe side of the second half link, and a descending slope [282] extending between the second tooth set and a rail side of the second half link; a forward bolt hole [280] and a rearward bolt hole [280'] are each formed in part within each of the first half link and the second half link and intersect each of the first clamping surface and the second clamping surface, and are structured to receive a forward bolt and a rearward bolt, respectively, for clamping the first half link and the second half link together to interlock the first tooth set and the second tooth set; the first tooth set and the second tooth set each include a plurality of teeth alternating with a plurality of tooth roots [232] including a forward tooth root adjacent to the respective ascending slope, and a rearward tooth root [258] adjacent to the respective descending slope; and the first tooth set and the second tooth set are confined in distribution between the forward bolt hole and the rearward bolt hole.
Re claims 10-11 and 18, the first tooth set and the second tooth set each include at least a total of two full teeth and a total of three tooth roots.
Re claim 12, each of the first tooth set and the second tooth set includes a forward tooth root, and a forward transition surface extending from the forward tooth root, and a rearward tooth root and a rearward transition surface extending from the rearward tooth root.
Re claims 13 and 19, as seen in Fig 7, the forward bolt hole intersects one of the forward transition surfaces but not the other of the forward transition surfaces, and the rearward bolt hole intersects one of the rearward transition surfaces but not the other of the rearward transition surfaces.
Re claim 14, each of the first clamping surface and the second clamping surface includes an ascending slope extending between the respective first tooth set or second tooth set and a shoe side of the master link, and a descending slope, oriented transversely to the respective ascending slope, and extending between the respective first tooth set or second tooth set and a rail side of the master link.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johannsen et al. (US 10,676,143 B2).
Johannsen et al. disclose a master link, but fail to expressly disclose the component dimensions or dimensional ratios, as claimed in claims 2-5, 7-8, 15-17 and 20. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select the claimed dimensions and ratios as a matter of routine design choice. Having such dimensions and ratios would have provided the master link with optimum strength and good durability.
Re claim 6, the first tooth set and the second tooth set in modified Johannsen et al. would each include at least a total of two full teeth and a total of three tooth roots (as also described above for 10-11 and 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,636,014 (Dennison et al.), US 4,579,394 (Bedis et al.), US 4,351,573 (Bedis et al.), US 4,105,260 (Blunier et al.), US 3,427,079 (Skromme et al.) each shows a master link for a ground-engaging track comprising first and second half links.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617